 

Exhibit 10.24

 



DATED: March 30th 2020

 

AGEX THERAPEUTICS INC.

(as Borrower)

 

- and -

 

JUVENESCENCE LIMITED

(as Lender)

 

- and –

 

RECYTE THERAPEUTICS INC.

(as Guarantor)

 

- and –

 

REVERSE BIOENGINEERING, INC.

(as Guarantor)

 

 

 

SECURED CONVERTIBLE FACILITY AGREEMENT

 

 

 

 1 

 

 

THIS CONVERTIBLE FACILITY AGREEMENT is made on March 30, 2020

 

AMONG

 

(1)AGEX THERAPEUTICS INC., a company incorporated in Delaware with its primary
address at 965 Atlantic Ave., #101, Alameda, CA 94501 (the “Borrower”);   
(2)RECYTE THERAPEUTICS, INC., a California corporation with its primary address
at 965 Atlantic Ave., #101, Alameda, CA 94501 (“ReCyte”);    (3)REVERSE
BIOENGINEERING, INC, a Delaware corporation with its primary address at 965
Atlantic Ave., #101, Alameda, CA 94501 (“Reverse”); Reverse together with
Recyte, each a “Guarantor” and together the “Guarantors”;    (4)JUVENESCENCE
LIMITED, a company incorporated in the British Virgin Islands with company
number 1925731 and its registered office at Craigmuir Chambers, Road Town,
Tortola, British Virgin Islands (the “Lender”),

 

each a “party” and together the “parties”.

 

PRELIMINARY

 

This Agreement shall set forth the terms and conditions upon which the Lender
has agreed to provide a secured convertible facility to the Borrower, not
exceeding the aggregate principal amount of up to US$8,000,000 (eight million
dollars) on the terms and conditions set out in this Agreement.

 

OPERATIVE PROVISIONS

 

1Interpretation    1.1Definitions in this Agreement:

 

“Address for Service” means the address shown in Clause 16.2 or such other
address as the Borrower may from time to time designate by written notice to the
Lender;

 

“Advance” means each amount advanced or to be advanced by the Lender under this
Agreement;

 

“Availability Period” means the period starting on the date of this Agreement
and ending on the date falling eighteen (18) months after the date of this
Agreement or, if earlier, on the date a Qualified Offering is consummated by the
Borrower as contemplated by Clause 7;

 

“Business Day” means a day other than (i) a Saturday or Sunday or (ii) public
holiday in London or New York on which banks are closed or are permitted to be
closed open for general business;

 

“Collateral” means all property of the Obligors described as “Collateral” in the
Security Agreement, together with all other property that now or hereafter
secures (or is intended to secure) ‎obligations‎ of the Obligors under this
Agreement and the other Facility Documents;

 

“Commitment” means US$8,000,000;

 

“Conversion Date” means, in the event that the Borrower elects the conversion
option described in Clause 7, the date of consummation of a Qualified Offering;

 

“Conversion Notice” has the meaning set out in Clause 8.2 below;

 

“Default” means an Event of Default that remains uncured beyond any cure period
provided in Clause 13.1;

 

 2 

 

 

“Drawdown Notice” means a request for an Advance substantially in the form set
out in Schedule part 1 (Form of Drawdown Notice) of this Agreement;

 

“Drawdown Shares” means 28,500 fully paid Shares issued to the Lender for nil
consideration on the date the Lender has advanced to the Borrower the first
US$3,000,000 under this Agreement;

 

“Event of Default” means any one of the events mentioned in Clause 13 (Events of
Default) of this Agreement;

 

“Facility” means the facility made available to the Borrower by the Lender under
Clause 2 (The Facility) of this Agreement;

 

“Facility Documents” means, collectively, this Agreement, the Security
Agreement, the IP Security Agreements and each other document, instrument or
agreement ‎now or hereafter delivered by an Obligor or other person to the
Lender in connection with the ‎transactions contemplated by this Agreement as
amended from time to time;‎

 

“Indebtedness” includes any obligation for the payment or repayment of money
borrowed (whether borrowed by the Borrower or as to which the Borrower is a
surety or guarantor of payment) but excluding trade payables and similar
obligations arising in the ordinary course of business;

 

“Initial Drawdown” means the initial Advance of $500,000 requested by the
Borrower and agreed by the Lender pursuant to Clause 3.1;

 

“IP Security Agreements” means, collectively, each (i) Notice of Grant of
Security Interest in Copyrights, (ii) Notice of Grant of Security Interest in
Trademarks and/ or (iii) Notice of Grant of Security Interest in Patents
executed and delivered from time to time by any Obligor in accordance with the
terms of the Security Agreement (including, without limitation, the notices
described in the foregoing (i), (ii) and (iii) which are required to be executed
and delivered by the Obligors as a condition of the Third Drawdown in accordance
with the terms of the Security Agreement);

 

“Investment Representations Schedule” means the representations and warranties
made by the Lender in Part A and the Obligors in Part B of Schedule 2
(Investment Representations) of this Agreement;

 

“Market Price” means the last closing price of the Borrower’s shares on the NYSE
American stock exchange (or other national securities exchange on which the
Borrower’s shares may be listed) preceding the delivery of the relevant Drawdown
Notice or Conversion Notice, as applicable; provided, that if the Borrower’s
shares are not listed on any such securities exchange, the “Market Price” shall
mean (a) the ‎closing sales price of the Borrower’s shares on such day as quoted
on the OTC Bulletin Board, the ‎OTC Markets Group, Inc. electronic inter-dealer
quotation system, including OTCQX, OTCQB and OTC Pink (collectively the “Pink
OTC Markets”), or similar quotation system or association; or (b) if there have
‎been no sales of the Borrower’s shares on the OTC Bulletin Board, the Pink OTC
Markets ‎or similar quotation system or association on such day, the average of
the highest bid and ‎lowest asked prices for the Borrower’s shares quoted on the
OTC Bulletin Board, the Pink ‎OTC Markets or similar quotation system or
association at the end of such day; in each ‎case, averaged over twenty (20)
consecutive trading days ending on the trading day ‎immediately prior to the day
as of which “Market Price” is being determined; ‎provided, further, that if at
any time the Borrower’s shares are not listed on any ‎domestic securities
exchange or quoted on the OTC Bulletin Board, the Pink OTC ‎Markets or similar
quotation system or association, the “Market Price” of the ‎Borrower’s shares
shall be the fair market value per share as determined jointly by the Borrower’s
Board of Directors ‎and the Lender.;

 

 3 

 

 

“Obligors” means, collectively, the Borrower and each of the Guarantors. The
term “Obligor” shall be a reference to any of the Borrower or any Guarantor,
individually;

 

“Outstanding Amount” means the aggregate principal cash amount outstanding from
time to time under this Agreement;

 

“Qualified Offering” means the sale of Shares (or Units as contemplated by
Clause 7.3) to third party investors in a bona fide investment transaction in
which the aggregate sales price to the Borrower of the Shares (or Units) sold in
such offering, before deduction of underwriting discounts and commissions,
placement agent fees and offering expenses, is not less than US$10 million;

 

“Repayment Date” means the day falling on the third anniversary of the date of
this Agreement, unless repaid earlier, or, if such day is not a Business Day,
the next Business Day;

 

“Restructuring Plan” means the plan outlining reductions in the number of
employees and consultants to be implemented fully by 30 April 2020;

 

“Second Drawdown” means the Advance pursuant to the Drawdown Notice delivered
pursuant to Clause 3 that next succeeds the Initial Drawdown, which the Parties
currently expect to be in the sum of US$500,000 at or around April 15th 2020;

 

“Security Agreement” means the Security and Pledge Agreement required to be
executed and delivered as a condition of the Third Drawdown in accordance with
the terms of Clause 10.2 by and among the Obligors and the Lender, together with
all schedules and exhibits thereto as amended from time to time;

 

“Security Agreements” refers to the Security Agreement and the IP Security
Agreements, collectively;

 

“Sharia” means the principles and standards of the Islamic Sharia (where
applicable), issued by the Accounting and Auditing Organization for Islamic
Financial Institutions as of the original date of this Agreement;

 

“Sharia Supervisor” means an Islamic finance scholar who is a member of a
recognized Islamic commercial bank’s Sharia supervisory committee or board;

 

“Tax” includes any form of taxation, levy, duty, charge, contribution or impost
of whatever nature (including any applicable fine, penalty, or surcharge);

 

“Term” means the period commencing the date of this Agreement and expiring on
the Repayment Date;

 

“Termination Notice” means a notice from the Lender to the Borrower given
pursuant to Clause 13.2 terminating this Agreement and the Facility;

 

“Third Drawdown” means the Advance pursuant to the Drawdown Notice delivered
pursuant to Clause 3 that next succeeds the Second Drawdown, which the parties
currently expect to be in the sum of US$1,000,000 at or around the end of April
2020;

 

“Shares” shares of common stock, par value US$0.0001 per share, of the Borrower;

 

“Units” means units consisting of Shares together with warrants or any other
security convertible into Shares, sold in a Qualified Offering;

 

“VAT” means value added tax as provided for in the Value Added Tax Act 1996 and
any other tax of a similar nature;

 

“Warrants” means the warrants granted by the Borrower to the Lender as
consideration for each advance in accordance with Clause 3.6 of this Agreement
and the Warrant Agreement;

 

 4 

 

 

“Warrant Agreement” means the Warrant Agreement executed as of the date of this
Agreement and attached to this Agreement in the form of Exhibit A; and

 

“Warrant Instrument” means a Warrant Instrument in the form of Exhibit A to the
Warrant Agreement.

 

1.2References in this Agreement to:

 

(a)any document is deemed to include a reference to such document as amended,
novated, supplemented, substituted or replaced from time to time;     (b)any
person includes its respective successors, assigns and transferees;     (c)a
provision of a statute is, unless otherwise indicated, deemed to include a
reference to such provision as amended, modified or re-enacted from time to
time;     (d)a time of day is the time in London on the specified date;    
(e)the singular, where the context so admits, is deemed to include the plural
and vice versa; and     (f)a person is deemed to include a reference to a
company, partnership, unincorporated body and any other entity and vice versa.

 

1.3Titles – Clause headings shall not affect the meaning of that or any other
provision.    2The Facility    2.1Subject to the terms and conditions of this
Agreement, the Lender has agreed to make a secured convertible facility
available to the Borrower of up to the Commitment. Notwithstanding anything to
the contrary contained herein, it is understood and agreed that the Lender may
refuse to make any Advance, other than the Initial Drawdown, to the Borrower at
its sole discretion and the Lender shall have no liability whatsoever should it
elect to not make any Advance, other than the Initial Drawdown, requested by the
Borrower hereunder for any reason whatsoever.    2.2Any amounts drawn down under
the Facility will be used by the Borrower for the purpose of the Borrower’s
research and development work, professional and administrative expenses, and for
general working capital only (and shall be drawn-down in accordance with a
budget agreed by the Parties from time-to-time). To enable the Parties to
monitor the use of funds not later than ten (10) days before the commencement of
each calendar month, the Borrower will furnish the Lender with detailed monthly
cash expenditure forecasts for such month and also five (5) days after each
month end, a variance analysis for the preceding month of actual versus forecast
cash expenditure, in each case in a form reasonably satisfactory to the Lender.
   2.3Other than the Initial Drawdown each Advance by the Lender shall be at its
sole discretion. Each of the Parties however understands that the Second
Drawdown will only be made available by the Lender where:

 

(a)the Board of Directors of the Borrower has approved (by formal Board
resolution) a restructuring plan by April 15th 2020 and that plan is implemented
before 30 April 2020; and     (b)the restructuring plan will reduce total
monthly base salaries for all employees of the Borrower (and its subsidiaries)
to below $150,000, and consulting costs of the Borrower (and its subsidiaries)
to below $10,000 per month, and no bonuses will be declared or paid for the 2019
financial year (and for the avoidance of doubt the reduction in base salaries
and consulting fees will be contractual such that any employee or consultant
transferred to part-time working can only have their contract thereafter changed
after gaining written permission from the Lender); and

 

 5 

 

 

(c)the Borrower makes no payments between March 31st, 2020 and April 15th, 2020,
other than employee payroll and withholding taxes without first receiving
written consent from the Lender, not to be unreasonably withheld.

 

3Drawings    3.1Mechanics – Provided the conditions set forth in Clause 10 have
been met by the Borrower, then on the execution of this Agreement by the
Parties;

 

(a)the Borrower shall submit to the Lender the Drawdown Notice in respect of the
Initial Drawdown in an amount no more than US$500,000 (which shall be unsecured
until payment of the Third Drawdown);     (b)on receipt of the Drawdown Notice
at paragraph (a) above, the Lender shall make the Initial Drawdown Advance to
the Borrower;

 

3.2Other than in respect of the Initial Drawdown all subsequent drawdown of
funds (including the Second Drawdown) shall be subject to:

 

(a)the Lender’s written consent which shall only be provided after consultation
between the Lender and the Borrower but determined in the Lender’s sole
discretion;     (b)the Lender receiving a duly completed Drawdown Notice from
the Borrower not less than five (5) Business Days prior to the proposed drawdown
date; and

 

3.3Other than in respect of the Initial Drawdown and the Second Drawdown, all
subsequent drawdown of funds (including the Third Drawdown) shall be subject to
the Lender and Obligors having executed the Security Agreements and such
agreements, together with any Collateral-related filings referred to in Clause
10.2, remaining in full force and effect.    3.4Subject to of the Lender’s right
to refuse to make any Advance (at its sole discretion) as set out at Clause 2.1,
the Lender shall make each additional Advance to the Borrower if:

 

(a)the Lender has received a duly completed Drawdown Notice from the Borrower;
    (b)the proposed drawdown date falls within the Availability Period;    
(c)no Termination Notice is served by the Lender within three (3) Business Days
prior to the Drawdown Notice;     (d)no Default has occurred and is continuing
on the date the Drawdown Notice is received by the Lender or on the proposed
drawdown date; and     (e)the amount to be drawn down under the Drawdown Notice
does not, unless otherwise agreed in writing by the Lender, exceed US$1,000,000
(and the aggregate amount drawn-down does not exceed the Commitment).

 

3.5Disbursement – Subject to the terms herein, the Lender shall make each
Advance available to the Borrower by payment to the account specified in writing
prior to the Initial Drawdown or in the relevant Drawdown Notice.

 

 6 

 

 

3.6Warrants – As a condition of each Advance, on receipt of any funds advanced
to the Lender under the terms of this Agreement, the Borrower shall grant to the
Lender a number of Warrants equal to 50% of the gross value of the relevant
Advance made (less any set-off for expenses deducted by the Lender). The
exercise price of Warrants granted at the time of each Advance shall be equal to
the Market Price. The number of Warrants granted shall be determined in
accordance with the formula set out below:

 

X = (A/B) x 50%

 

Where:

 

X = the number of Warrants to be granted;

 

A = the amount of the Advance; and

 

B = the Market Price.

 

3.7Within 10 days of each Advance the Borrower shall issue the Lender a duly
executed certificate in respect of Warrants in accordance with the terms of the
Warrant Instrument. The delivery of Warrants with respect to the Initial
Drawdown shall be subject to, and shall be made promptly following, receipt of
any required approvals of the NYSE American Stock Exchange. The Company shall
use its best efforts to obtain any such approvals as promptly as possible after
execution of this Agreement.    4Draw-Down Shares and Interest    4.1Interest
Rate – No interest shall be charged on any sums outstanding under the Facility
whatsoever as the Obligors hereby recognize and agree that the principle of the
payment of interest is not permitted by Sharia and accordingly to the extent
that any legal system would (but for the provisions of this Clause) impose
(whether by contract or by statute) any obligation to pay interest, the Obligors
hereby irrevocably and unconditionally expressly waive and reject any
entitlement to recover interest from each other.    4.2The Obligors recognize
that the receipt and payment of interest is prohibited under Sharia and
accordingly agree that if any claims for amounts due under this Agreement are
made in a court of law and that court imposes an obligation to pay interest on
the amounts being claimed, the Obligors hereby irrevocably and unconditionally
expressly waive and reject any entitlement to recover such interest and to the
extent any amounts of interest are received by the Lender, it will pay such
amounts received to a charity designated by an agreed and recognized Sharia
Supervisor.    4.3On the date the Lender has advanced to the Borrower the first
US$3,000,000 under this Agreement the Borrower undertakes and covenants that it
shall immediately issue to the Lender the Drawdown Shares as an arrangement fee
for the Facility. The Drawdown Shares shall be issued as fully paid Shares
ranking pari passu with the existing issued Shares of the Borrower.   
5Warranties    5.1The Lender makes the representations as set out in Part A of
Schedule 2 and the Obligors make the representations and warranties as set out
in Part B of Schedule 2. The Parties agree and acknowledge that each Party has
entered into this Agreement in reliance on the representations and warranties
made by them respectively in Schedule 2. The warranties and representations
shall be made by the Parties on the execution of this Agreement and shall be
repeated by the Obligors on drawdown.    6Repayment    6.1The Borrower shall
repay the Facility to the Lender on the earlier of:

 

(a)at borrower’s election, any date on or before the Repayment Date; or    
(b)in accordance with Clause 18.4 or in accordance with Clause 13.2 following an
Event of Default.

 

 7 

 

 

7Borrower Conversion    7.1At the Borrower’s election, in lieu of repayment, the
Outstanding Amount may be converted, in whole but not in part except as provided
in Clause 7.6, into a number of fully paid and non-assessable Shares, subject to
and determined as provided in Clause 7.3 below, as of the date of, and in all
cases subject to the consummation of, a Qualified Offering provided, that no
Event of Default shall at the time exist and be continuing.    7.2In order to
elect to convert the Outstanding Amount into Shares in connection with a
Qualified Offering in accordance with this Clause 7, the Borrower shall give
Lender notice of such election not less than five (5) Business Days prior to the
anticipated Conversion Date, specifying the anticipated Conversion Date, the
anticipated aggregate proceeds to the Borrower and the other anticipated terms
of the Qualified Offering.    7.3Subject to Clause 7.6, the number of Shares or
Units issuable upon conversion of the Outstanding Amount shall be the quotient
of (x) the Outstanding Amount, divided by (y) the lowest price per Share or Unit
paid by investors for Shares or Units in the Qualified Offering before deducting
underwriting commissions and discounts, placement agent commissions and fees,
and other expenses of the Qualified Offering. In lieu of any fractional Share or
Unit to which the Lender would otherwise be entitled, the Borrower shall pay
cash equal to the product of such fraction multiplied by the price of such Share
or Unit in the Qualified Offering.    7.4Subject to Clause 7.6, upon the
consummation of a Qualified Offering, in the event that the Borrower does not
elect to convert the Outstanding Amount into Shares in accordance with Clause
7.1: (a) the Availability Period shall terminate and the Lender will not be
required to make any further Advances; and (b) at any time prior to the
Repayment Date the Lender shall have the right to elect to receive, in its sole
discretion, in lieu of any cash repayment of the Outstanding Amount, a number of
Shares (or Units, if Units are sold in the Qualified Offering) equal to the
Outstanding Amount being so repaid, divided by the lowest price per Share or
Unit paid by investors for Shares or Units in the Qualified Offering before
deducting underwriting commissions and discounts, placement agent commissions
and fees, and other expenses of the Qualified Offering. In lieu of any
fractional Share or Unit to which the Lender would otherwise be entitled, the
Borrower shall pay cash equal to the product of such fraction multiplied by the
price of such Share or Unit in the Qualified Offering. The Borrower shall give
the Lender written notice five (5) Business Days prior to making any repayment
of the Outstanding Amount under this Agreement in order to permit the Lender to
make such an election. If the Lender does not elect to convert the Outstanding
Amount to shares in accordance with this Clause 7.4 the Outstanding Amount shall
be repayable in full on the Repayment Date (or earlier in accordance with the
terms of this Agreement).    7.5If under the rules of the NYSE American or any
other stock exchange on which the Shares are listed (an “Applicable Exchange”),
approval by the stockholders of the Borrower would be required in connection
with the issuance of Shares or Units upon any conversion under this Clause 7,
then unless and until such stockholder approval has been obtained, the maximum
amount of the Outstanding Amount that may be converted into Shares or Units
shall not exceed an amount that would result in the number of Shares (including
Shares issued separately or as a part of a Unit) so issued (together with Shares
issued upon the consummation of a Qualified Offering in the case of a conversion
under Clause 7.1 or that is otherwise deemed by the Applicable Exchange to be in
connection with the consummation of the Qualified Offering) exceeding 19.9% of
the number of Shares outstanding immediately before such conversion (and before
consummation of the Qualified Offering in the case of a conversion under Clause
7.1 or that is otherwise deemed by the Applicable Exchange to be in connection
with the consummation of a Qualified Offering). To the extent any funds cannot
be so converted as a result of the 19.9% cap such funds shall remain outstanding
as loan funds in accordance with the terms of this Agreement.

 

 8 

 

 

8Lender Conversion    8.1At any time while funds under this Agreement remain
outstanding, at the Lender’s election, in lieu of repayment, the Outstanding
Amount (or any part thereof) may be converted into a number of fully paid and
non-assessable Shares of the Borrower. The conversion price shall be equal to
the Market Price on the date prior to the date the Lender delivers a Conversion
Notice in accordance with Clause 8.2 below.    8.2In order to elect to convert
some or all of the Outstanding Amount into Shares the Lender shall give to the
Borrower a notice of such election (a “Conversion Notice”) specifying a date
which is not less than five (5) Business Days following on which the amount of
the Outstanding Commitment to be converted (as notified in the Conversion
Notice) shall be converted to new Shares. The number of Shares issued by the
Borrower shall be rounded down to the nearest whole number of shares (i.e. no
fractional shares shall be issued by the Borrower).    8.3If under the rules of
the NYSE American or any other stock exchange on which the Shares are listed (an
“Applicable Exchange”), approval by the stockholders of the Borrower would be
required in connection with the issuance of Shares upon any conversion under
this Clause 8, then unless and until such stockholder approval has been
obtained, the maximum amount of the Outstanding Amount that may be converted
into Shares shall not exceed an amount that would result in the number of Shares
so issued exceeding 19.9% of the number of Shares outstanding immediately before
such conversion. To the extent any funds cannot be so converted as a result of
the 19.9% cap such funds shall remain outstanding as loan funds in accordance
with the terms of this Agreement.    9Tax    9.1Withholdings – If at any time
the Obligors are required by law to make any deduction or withholding from any
payment due from the Obligors to the Lender, the Obligors shall simultaneously
pay to the Lender whatever additional amount is necessary to ensure that the
Lender receives a net sum equal to the payment it would have received had no
deduction or withholding been made. If the Lender is entitled to an exemption
from or reduction of withholding tax with respect to payments hereunder, the
Lender shall deliver to the Obligors such properly completed and executed
documentation prescribed by law as will permit such payments to be made without
withholding or at a reduced rate of withholding.    9.2The Obligors shall also
promptly deliver to the Lender any receipts, certificates or other proof
evidencing the amounts (if any) paid or payable in respect of any deduction or
withholding as aforesaid.

 

 9 

 

 

10Documentary Conditions Precedent to Initial Drawdown and Third Drawdown   
10.1This Agreement shall not become effective until the date on which each of
the following conditions are satisfied (or waived by the Lender):

 

(a)Warrants. The Borrower has passed all such resolutions (of shareholders
and/or directors) to approve and adopt the Warrant Agreement and the issuance of
Warrant Instruments hereunder and thereunder;     (b)Counterparts of this
Agreement. The Lender shall have received counterparts of this Agreement, duly
executed by each of the Obligors, as well as the Lender.     (c)The Lender shall
have received (a) the Warrant Agreement in the form attached as Exhibit A to
this Agreement, and (b) Amendment No. 1 to the Registration Rights Agreement
dated as of August 13, 2019 between the Borrower and the Lender, in the form
previously agreed by the parties, in each case duly executed by the Borrower and
the other parties thereto.     (d)Other Documents. The Lender shall have
received such other documents as the Lender shall have reasonably requested from
the Obligors.

 

10.2As a condition of the Third Drawdown, the Borrower shall deliver to the
Lender the fully executed Security Agreements. In particular the Lender shall
have received: (a) the Security Agreement and the IP Security Agreements, each
duly executed by the applicable Obligors, (b) evidence satisfactory to the
Lender that all filings or recordations necessary to perfect the Lender’s liens
in the Collateral shall have been made or provisions for the filing thereof have
been made immediately post-closing, (c) physical delivery of all original
certificates evidencing Pledged Equity (as defined in the Security Agreement)
and any original instrument required to be delivered pursuant to the Security
Agreement, together with, in each case, an original transfer power duly executed
in blank by the applicable Obligor with respect thereto.    11Guarantee and
Indemnity    11.1Subject to, and effective upon, the Advance under the Third
Drawdown, each Guarantor irrevocably and unconditionally jointly and severally:

 

(a)guarantees to the Lender the due and punctual payment and performance by the
Borrower of all the Borrower’s obligations and liabilities under or in
connection with this Agreement and the Facility Documents (as any such
obligations and liabilities may from time to time be varied, novated, extended,
increased or replaced);     (b)undertakes with the Lender that whenever the
Borrower does not pay any amount when due under or in connection with this
Agreement and/or any Facility Document, that the Guarantors shall immediately on
demand pay that amount to the Lender as if it were the principal obligor;    
(c)agrees with the Lender that if any obligation guaranteed by it is or becomes
unenforceable, invalid or illegal, they will, as an independent and primary
obligation, indemnify the Lender immediately on demand against any cost, loss or
liability it incurs as a result of the Borrower not paying any amount which
would, but for such unenforceability, invalidity or illegality, have been
payable by it under this Agreement or a Facility Document on the date when it
would have been due. The amount payable by the Guarantors under this indemnity
will not exceed the amount it would have had to pay under this Clause 11 if the
amount claimed had been recoverable on the basis of a guarantee; and

 

 10 

 

 

(d)undertakes to the Lender on the date of this Agreement and repeats on the
date of each Drawdown Notice and actual drawdown:

 

i.that it is validly incorporated and is in good standing in the country and
state of its incorporation;     ii.it has complied with all material legal and
regulatory requirements applicable to it; and     iii.that it is not insolvent,
unable to pay its debts within the meaning of the insolvency legislation
applicable to the Guarantor concerned, that it has not stopped paying debts as
they fall due, that it is not in negotiations with one or more of its creditors
about anticipated financial difficulties, it is not in liquidation,
administration, or bankrupt and that no resolution or decision has been made to
place the Guarantor into liquidation, administration, conservatorship,
‎bankruptcy, assignment for the benefit of creditors, moratorium, rearrangement,
receivership, ‎insolvency, reorganization (by way of voluntary arrangement,
scheme of arrangement or otherwise), or similar laws in the United States or
other ‎applicable jurisdictions to it from time to time.

 

11.2This guarantee is a continuing guarantee and will extend to the ultimate
balance of sums payable by any Guarantor under this Agreement or any Facility
Document, regardless of any intermediate payment or discharge in whole or in
part.    11.3As a separate and independent stipulation and without prejudice to
any other provision in this Agreement, all sums which may not be recoverable
from the Guarantors whether by reason of any legal limitation, disability or
incapacity on or of any Guarantor or any other fact or circumstance (and whether
known to the Lender or not) shall nevertheless be recoverable from either
Guarantor as sole or principal debtor and shall be paid by the Guarantors on
demand in writing by the Lender.    11.4If any discharge, release or arrangement
(whether in respect of the obligations of any Obligor or any security for those
obligations or otherwise) is made by the Lender in whole or in part on the basis
of any payment, security or other disposition which is avoided or must be
restored in insolvency, liquidation, administration or otherwise, without
limitation, then the liability of each Guarantor under this Clause 11 will
continue or be reinstated as if the discharge, release or arrangement had not
occurred.    11.5Each Guarantor waives any right it may have of first requiring
the Lender to proceed against or enforce any other rights or security or claim
payment from any person before claiming from the Guarantors under this Clause
11. This waiver applies irrespective of any law or any provision of any Facility
Document to the contrary.    11.6The obligations of each Guarantor under this
Clause 11 will not be affected by an act, omission, matter or thing which, but
for this Clause, would reduce, release or prejudice any of its obligations under
this Clause 11 (without limitation and whether or not known to an Obligor)
including:

 

(a)any time, waiver or consent granted to, or composition with, any Obligor or
other person;     (b)the release of any Obligor under the terms of any
composition or arrangement with any creditor of any member of its group;    
(c)the taking, variation, compromise, exchange, renewal or release of, or
refusal or neglect to perfect, take up or enforce, any rights against, or
security over assets of, any Obligor or other person or any non-presentation or
non-observance of any formality or other requirement in respect of any
instrument or any failure to realise the full value of any security;     (d)any
incapacity or lack of power, authority or legal personality of or dissolution or
change in the members or status of an Obligor or any other person;     (e)any
amendment, novation, supplement, extension, restatement (however fundamental and
whether or not more onerous) or replacement of this Agreement and/or the
Facility Documents or any other document or security including without
limitation any change in the purpose of, any extension of or any increase in any
facility or the addition of any new facility;

 

 11 

 

 

(f)any unenforceability, illegality or invalidity of any obligation under this
Agreement and any Facility Document; or     (g)any insolvency or similar
proceedings.

 

11.7Until all amounts which may be or become payable by the Obligors under or in
connection with this Agreement and the Facility Documents have been irrevocably
paid in full, no Guarantor will exercise any rights which it may have by reason
of performance by it of its obligations under this Agreement and/or the Facility
Documents or by reason of any amount being payable, or liability arising, under
this Clause 11 including:

 

(a)to be indemnified by an Obligor;     (b)to take the benefit (in whole or in
part and whether by way of subrogation or otherwise) of any rights of the Lender
under this Agreement and/or the Facility Documents or of any other guarantee or
security taken pursuant to, or in connection with, this Agreement and/or the
Facility Documents;     (c)to bring legal or other proceedings for an order
requiring any Obligor to make any payment, or perform any obligation, in respect
of which any Guarantor has given a guarantee, undertaking or indemnity under
Clause 11.1;     (d)to exercise any right of set-off against any Obligor; and/or
    (e)to claim or prove as a creditor of any Obligor in competition with the
Lender.

 

If a Guarantor receives any benefit, payment or distribution in relation to such
rights, it shall hold that benefit, payment or distribution to the extent
necessary to enable all amounts which may be or become payable to the Lender by
the Obligors under or in connection with this Agreement and/or the Facility
Documents to be repaid in full on trust for the Lender and shall promptly pay or
transfer the same to the Lender or as the Lender may direct.

 

11.8This guarantee is in addition to and is not in any way prejudiced by any
other guarantee or security now or subsequently held by the Lender.    11.9Each
Guarantor shall, on demand by the Lender, execute whatever documents the Lender
may reasonably require in order to carry out the intent and purposes of its
obligations under this Clause 11.    11.10For the avoidance of doubt, no
Guarantor shall have any obligation under this Clause 11 until the making of the
Advance under the Third Drawdown.    12Covenants of the Obligors   
12.1Covenants – Within five (5) Business Days of execution of this Agreement,
the Borrower covenants to furnish the Lender with detailed monthly cash
expenditure forecasts for the month of April 2020.    12.2Each of the Obligors
respectively covenant that they shall not make any payments whatsoever from the
date of execution of this Agreement until April 3rd 2020 without the Lender’s
written consent.

 

 12 

 

 

12.3At all times while any funds under this Agreement are outstanding, the
Obligors covenant that they shall not (without the prior written consent of the
Lender), borrow any funds, grant or create or attempt to create or permit to
subsist any mortgage, guarantee, charge, lien (other than a lien arising in the
ordinary course of business by operation of law) or other encumbrance, trust
agreement, declaration of trust, or trust arising by operation of law over or in
respect of its or their assets (including the Collateral and all other assets
covered by the Security Agreement), unless and until all funds advanced by the
Lender pursuant to (i) the terms of this Agreement; and (ii) the loan agreement
between the Lender and the Borrower dated August 13, 2019, have been repaid in
full by the Borrower to the Lender. For the avoidance of doubt, the Obligors
shall only be entitled to apply for and draw-down Government backed debt or
other financial support (available as a result of the Covid-19 pandemic),
including but not limited to funding available under the Coronavirus Aid,
Relief, and Economic Security Act (the CARES Act) signed into law March 27,
2020, with the written consent of the Lender (not to be unreasonably withheld)

 

12.4The Obligors respectively acknowledge and agree that if any of the covenants
in this Clause 12 are breached by any Obligor, it shall constitute an Event of
Default under Clause 13.    13Events of Default    13.1Events – Each of the
following will be an Event of Default:

 

(a)Payment – the Obligors fail to pay any amount payable by it in the manner and
at the time provided under and in accordance with this Agreement or any other
Facility Document and the failure is not remedied within ten (10) Business Days
following the date the payment was to be made;     (b)Obligations – if the
Obligors fail to perform any of their covenants or obligations or fail to
satisfy any of the conditions under this Agreement or any other Facility
Document and, such failure (if capable of remedy) remains unremedied to the
satisfaction of the Lender for ten (10) Business Days after notice requiring its
remedy has been given by the Lender to the Borrower;     (c)Other Indebtedness –
if any Indebtedness of an Obligor in excess of US$100,000 becomes due and
payable or capable of being declared due and payable prior to its due date or
any Indebtedness of an Obligor in excess of US$25,000 is not paid on its due
date;     (d)Carrying on Business – if the Obligors stop payment of its debts
generally or ceases or threatens to cease to carry on its business or is unable
to pay its debts as they fall due or is deemed by a court of competent
jurisdiction to be unable to pay its debts as they fall due, or enters into any
arrangements with its creditors generally;     (e)Insolvency – if any of the
Obligors are in liquidation or administration or subject to any other insolvency
procedure (including Chapter 11, Title 11 of the United States Bankruptcy Code)
in any jurisdiction (other than a proceeding instituted by Lender or an
affiliate of Lender), or a receiver, manager, trustee, custodian or analogous
officer is appointed in respect of all or any material part of its property or
assets and such appointment continues undischarged or unstayed for a period of
sixty (60) days;     (f)Illegality – if it becomes unlawful for the Obligors to
perform all or any of its obligations under this Agreement or any authorisation,
approval, consent, license, exemption, filing, registration or other requirement
of any governmental, judicial or public body or authority necessary to enable
the Obligors to comply with its obligations under this Agreement or to carry on
its business is not obtained or, having been obtained, is modified in a manner
that precludes the Obligors from conducting their business in any material
respect, or is revoked, suspended, withdrawn or withheld or fails to remain in
full force and effect;     (g)Expropriation – the issuance or levy of any
judgment, writ, warrant of attachment or execution or similar process against
all or any material part of the property or assets of the Obligors if such
process is not released, vacated or fully bonded within sixty (60) calendar days
after its issue or levy;

 

 13 

 

 

(h)Court Action – if any injunction, order, judgment or decision of any court is
entered or issued which, in the opinion of the Lender, materially and adversely
affects, or is reasonably likely so to affect, the ability of the Obligors to
carry on their business or to pay amounts owed to Lender under this Agreement;
and     (i)Transfer of Assets – if any Obligor, whether in a single transaction
or a series of related transactions, sells, leases, licenses, consigns,
transfers or otherwise disposes of any material portion of its assets, other
than (i) any sale, assignment, transfer or other disposition of assets from one
Obligor to another, (ii) sales, transfers and dispositions of inventory in the
ordinary course of business, (iii) any termination of a lease of real or
personal property that is not necessary in the ordinary course of the Obligors’
business, could not reasonably be expected to have a material adverse effect and
does not result ‎from an Obligor’s default, and (iv) any sale, lease, license,
consignment, transfer or other disposition of assets which has been approved in
writing by the Lender‎.     (j)Failure of Security – any of the following shall
occur: (i) the security and/or liens created by the Security Agreement or any
Facility Document shall at any time cease to constitute valid and perfected
security and/or liens on any material portion of the Collateral intended to be
covered thereby; (ii) except for expiration in accordance with its terms, the
Security Agreement or any other Facility Document pursuant to which a lien is
granted by any Obligor in favour of the Lender shall for whatever reason be
terminated or shall cease to be in full force and effect; (iii) the
enforceability of the Security Agreement or any other Facility Document pursuant
to which a lien is granted by any Obligor in favour of the Lender shall be
contested by any Obligor thereto, (iv) any Obligor shall assert that its
obligations under this Agreement or any other Facility Document shall be invalid
or unenforceable, or (v) a loss, theft, damage or destruction occurs with
respect to a material portion of the Collateral. ‎     (k)Financial Condition –
if there is any change in the financial condition of the Obligors which, in the
opinion of the Lender, materially and adversely affects, or is reasonably likely
so to affect, the ability of the Obligors to perform any of its obligations
under this Agreement.     (l)Misrepresentation – if any representation, warranty
or statement made, repeated or deemed made by the Obligors in this Agreement, or
pursuant to the Facility Documents is incomplete, untrue, incorrect or
misleading in any material respect when made, repeated or deemed made.    
(m)Cessation of business – if any or all of the Obligors suspend or cease to
carry on (or threatens to suspend or cease to carry on) all or a material part
of its or their business.

 

13.2Remedies – While an Event of Default is continuing and provided it has not
been remedied in ten (10) Business Days following notice of the Default given by
the Lender to the Borrower, the Lender may do all or any of the following:

 

(a)by notice to the Borrower, declare the Outstanding Amount and all accrued
fees and other sums owed by the Obligors under this Agreement to be immediately
due and payable and the same will become so due and payable;     (b)by notice to
the Borrower, declare the outstanding balance of the Commitment to be
immediately reduced to zero and the same will be so reduced; and     (c)exercise
any remedies available to the Lender under the Security Agreement, the other
Facility Documents, and/or applicable law.

 

 14 

 

 

14Liability    14.1General Costs – The Obligors will from time to time on demand
reimburse the Lender for all reasonable costs and expenses (including reasonable
legal fees) and any VAT chargeable on them incurred in the preservation and
enforcement of this Agreement.    14.2Stamp duties – The Obligors will pay on
demand all stamp and other duties and Taxes, if any, to which this Agreement may
be subject or give rise and indemnify the Lender on demand against any and all
liabilities with respect to or resulting from any delay or omission on the part
of the Obligors to pay any such duties or Taxes.    14.3Default – In the event
of any lawsuit or other action to enforce any right or remedy of Lender under
this Agreement, or to resolve any dispute arising from or in connection with
this Agreement, the prevailing party shall be entitled to recover its costs and
expenses of such lawsuit or proceeding, including without limitation, reasonable
attorneys’ fees.    14.4Liability – The Lender shall have no liability
whatsoever to any Obligor should it deliver a Termination Notice under Clause
13.2 of this Agreement (in particular it shall have no liability to fund or pay
any costs or liabilities incurred by any Obligor prior to the date of the
Termination Notice where such costs and liabilities were incurred by such
Obligor in reliance on the availability of funds under this Agreement).   
15Payments    15.1Currency – The Obligors shall discharge each obligation in the
currency in which it is due under this Agreement. If at any time the Lender
receives any payment (including by set-off) referable to any of the liabilities
of the Obligors under this Agreement from any source in a currency other than
the currency in which it is due, then such payment shall take effect as a
payment to the Lender of the amount in the due currency which the Lender is able
to purchase (after deduction of any relevant costs) with the amount of the
payment so received in accordance with its usual practice.    15.2Indemnity – If
a payment is made under a court order and is treated as a payment of an amount
which falls short of the relevant liability of the Obligors expressed in the
currency in which it is due, the Obligors as a separate and independent
obligation shall on demand from time to time indemnify the Lender against such
shortfall.    15.3Funds – All payments made by any Obligors to the Lender shall
be made in immediately available cleared funds on its due date (and, if such
date is not a Business Day, on the immediately preceding Business Day) to the
credit of such account as the Lender may designate. Such payments shall be made
in full without set-off or counterclaim and free and clear of any deduction or
withholding for or on account of any Tax (save for such deductions or
withholdings as are required by law) or any other matter.    16Communications   
16.1Written – All communications under this Agreement must be in writing.   
16.2Addresses – Any communication may be sent by prepaid post, or email or
delivered to the Lender or an Obligor at its address or email address shown
below or as may otherwise by notified to the relevant party in writing.
Communications to the Obligors may also be sent to a place of business for it
last known to the Lender or delivered to one of its officers.

 

To the Lender: Juvenescence Limited   Fourth Floor, Viking House   Nelson Street
  Isle of Man IM1 2AH   Attention: Gregory Bailey   Email: greg@juvenescence.ltd
    To the Borrower or   the Guarantors: [c/o] AgeX Therapeutics, Inc.   965
Atlantic Avenue, Suite 101   Alameda, California 94501   Attention: Russell
Skibsted, Chief Financial Officer   Email: rskibsted@agexinc.com

 

 15 

 

 

16.3Delivery – A communication by either of the parties, if sent by post, will
be deemed made on the day after posting by first class post, postage prepaid
(but, if to another country, five (5) days after posting by airmail, postage
prepaid). Any communication sent by email will be deemed effective on the date
of transmission if sent on a Business Day not later than 5:00 p.m. local time at
the location of the recipient, or the next Business Day if sent on a day other
than a Business Day or later than 5:00 p.m. local time at the location of the
recipient.    17Assignation and Transfer    17.1Transfer by Lender – The Lender
may transfer any of its rights to payment but not its obligations under this
Agreement.    17.2No transfer by Obligors – No Obligor may transfer any of its
rights or obligations under this Agreement.    18Miscellaneous    18.1Costs and
Expenses – The Obligors shall respectively be responsible for their own costs in
relation to the preparation and execution of this Agreement and shall pay the
reasonable and proper costs of the Lender in preparing and finalising this
Agreement.    18.2Delays – The rights and powers of the Lender under this
Agreement will not be affected or impaired by any delay or omission by the
Lender in exercising them or by any previous exercise of any such rights or
powers.    18.3Severability – Each of the provisions of this Agreement shall be
severable and distinct from one another and if at any time anyone or more of
these provisions (or any part of them) is or becomes invalid, illegal or
unenforceable the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired.    18.4Illegality – If
at any time it becomes unlawful for the Lender to allow the Commitment to remain
in effect or to make, fund or allow the Outstanding Amount to remain outstanding
then the Lender will promptly notify the Borrower and:

 

(d)the Lender will not be required to make the Outstanding Amount and the
Commitment will be reduced to zero; and     (e)if the Lender so requires by
notice to the Borrower, the Borrower and/or the Obligors will repay the
Outstanding Amount and pay to the Lender all other sums owed by the Obligors
under this Agreement, all on such date as the Lender may reasonably specify.

 

18.5Entire Agreement

 

This Agreement, together with the other Facility Documents, constitutes the
entire agreement between the parties and supersedes and extinguishes all
previous agreements, promises, assurances, warranties, representations and
understandings between them, whether written or oral, relating to its subject
matter.

 

18.6Termination



 



Upon (i) the payment in full to the Lender of the Outstanding Amount, (ii) the
conversion of the whole of the Outstanding Amount by the issuance to the Lender
of the Shares in accordance with Sections 7 or 8, and delivery to the Lender of
one or more valid share certificates for such Shares (or in lieu of
certificates, evidence of direct registration in the records of the transfer
agent in the case of such Shares), or (iii) any combination thereof which shall
satisfy the Outstanding Amount, this Agreement shall terminate and the Borrower
shall be forever released from its obligations under this Agreement, except to
the extent that any obligations of the Borrower under Clauses 9 (Tax), 14
(Liability), 15 (Payments) and 18 (Miscellaneous) shall survive such termination
and remain be valid and effective.

 

19Counterparts

 

This Agreement may be executed in any number of counterparts, which shall
together constitute one agreement. Any party may enter into this Agreement by
signing any such counterpart. This Agreement and any Drawdown Notice or other
notice or communication may be executed with signatures transmitted among the
parties by pdf attached to an electronic mail, and no party shall deny the
validity of a signature or this Agreement signed and transmitted by pdf attached
to an electronic mail on the basis that a signed document is represented by a
copy or facsimile and not an original.

 

 16 

 

 

20Law and Jurisdiction    20.1Law - This Agreement and any dispute or claim
(including non-contractual disputes or claims) arising out of or in connection
with it or its subject matter or formation shall be governed by and construed in
accordance with the law of England and Wales    20.2Jurisdiction – For the
exclusive benefit of the Lender, the parties irrevocably agree that the Courts
of England are to have jurisdiction to settle any dispute arising from or in
connection with this Agreement or relating to any non-contractual obligations
arising from or in connection with this Agreement.    20.3Nothing contained in
this clause shall limit the right of the Lender to commence any proceedings
against the Obligors in any other court of competent jurisdiction nor shall the
commencement of any proceedings against the Obligors in one or more
jurisdictions preclude the commencement of any proceedings in any other
jurisdiction, whether concurrently or not.    20.4Each of the Obligors
irrevocably waives any objection which it may now or in the future have to the
laying of the venue of any proceedings in any court referred to in this clause,
and any claim that those proceedings have been brought in an inconvenient or
inappropriate forum and irrevocably agrees that a judgement in any proceedings
commenced in any such court shall be conclusive and binding on it and may be
enforced in the courts of any other jurisdiction.

 

 17 

 

 

IN WITNESS whereof these presents consisting of this and the preceding pages and
the Schedules are executed as a deed as follows.

 

Executed and Delivered as a Deed by   /s/ Gregory Bailey         JUVENESCENCE
LIMITED, acting by   Director         GREGORY BAILEY, a director in the        
    presence of:            

/s/ Daivd Ellam

            Witness Signature             Witness Name: David Ellam            
Witness Address: #6, TN15 7BW, UK             Executed and Delivered as a Deed
by  

/s/ Michael D. West

        AGEX THERAPEUTICS INC., in accordance   Director         with the laws
of Delaware by             RUSSELL SKIBSTED, Chief Financial Officer            
in the presence of:             /s/ Russell Skibsted             Witness
Signature             Witness Name:

Russell Skibsted

            Witness Address: 965 Atlantic Ave., Suite 101, Alameda, CA 94501    

 

 18 

 

 

Executed and Delivered as a Deed by           RECYTE THERAPEUTICS INC., in
accordance   Director         with the laws of California by             (NAME)
            in the presence of:                         Witness Signature      
      Witness Name:             Witness Address:             Executed and
Delivered as a Deed by           REVERSE BIOENGINEERING INC., in accordance  
Director         with the laws of California by             (NAME)            
in the presence of:                         Witness Signature              
Witness Name:             Witness Address:    

 

 19 

 

 

Schedule – Part 1 Form of Drawdown Notice

 

To: JUVENESCENCE LIMITED From: AGEX THERAPEUTICS INC.

 

Date: [●]

 

Dear Sirs

 

Secured Convertible Facility Agreement dated [●] (the “ Agreement”)

 

We refer to the Agreement. Terms defined in the Agreement have the same meaning
in this notice.

 

This is a Drawdown Notice.

 

We request the following Advance: Amount of Proposed Advance: [•] Proposed
drawdown date: [●]

 

Please credit the Advance to the following account: [●]

 

As at the date of this notice no Default is continuing or will occur as a result
of the draw down of this Advance.

 

Yours faithfully

 

Name:                            Chief Financial Officer [or Chief Executive
Officer]         AGEX THERAPEUTICS INC.  

 

 20 

 

 

Schedule 2

 

Investment Representations

 

1.Terms defined in the Agreement have the same meaning in this notice. In
accordance with clause 5 of this Agreement, the Lender makes the following
warranties and representations, given as of the date of the Agreement in
connection with the Facility and its acquisition of the Warrants and Drawdown
Shares:

 

Part A

 

1.1The Lender is a duly incorporated company validly existing under the laws of
its jurisdiction of incorporation;     1.2The Lender has the power to enter
into, deliver and perform, and has taken all necessary actions to authorise its
entry into, delivery and performance of this Agreement and the Facility
Documents and the transactions contemplated by them.     1.3The Lender has made
such investigation of the Borrower as the Lender deemed appropriate for
determining to acquire (and thereby make an investment in) the Warrants and
Drawdown Shares, and in making such investigation, the Lender has had access to
such financial and other Information concerning the Borrower as the Lender
requested.     1.4The Lender understands that the Warrants and shares of common
stock issuable upon the exercise of the Warrants (“Warrant Shares”) and the
Drawdown Shares are being offered and sold without registration under the
Securities Act of 1933, as amended (the “Securities Act”), or registration or
qualification under the California Corporate Securities Law of 1968, as amended,
or under the securities laws of any other state, country, or other jurisdiction
in reliance upon the exemptions from such registration and qualification
requirements for nonpublic offerings.     1.5The Lender understands that (i) the
Warrants, and any Warrant Shares issued upon exercise of Warrants, and the
Drawdown Shares may not to be sold, offered for sale or transferred by the
Lender unless subsequently registered under the Securities Act and applicable
state securities laws, or unless sold or transferred pursuant to an exemption
from such registration, and (ii) Warrants, Warrant Shares, and Drawdown Shares
will carry a legend to such effect.     1.6The Lender is acquiring the Warrants,
Warrant Shares issued upon exercise of Warrants, and the Drawdown Shares solely
for the Lender’s own account, for long-term investment purposes, and not with a
view to, or for sale in connection with, any public distribution of the
Warrants, Warrant Shares, or Drawdown Shares.     1.7The Lender is an
“accredited investor” as defined in Rule 501 under the Securities Act and is not
a “U.S. Person” under Regulation S under the Securities Act.     1.8The Lender
agrees to keep the Draft Annual Financial Statements confidential until the
Borrower files its Annual Report on Form 10-K for the year ended December 31,
2019, and to keep the Interim Financial Statements confidential until the
Borrower files the Quarterly Report on Form 10-Q for the three months ending
March 31, 2020.

 

2.In accordance with clause 5 of this Agreement, the Obligors respectively make
the following warranties and representations given as of the date of the
Agreement in connection with the Facility and the Borrower’s issuance of the
Warrants and Drawdown Shares:

 

Part B

 

2.1The Obligors are all duly incorporated companies validly existing and in good
standing under the laws of their jurisdiction of incorporation and each
respectively has the power to own their assets and carry on their business as it
is being conducted.

 

 21 

 

 

2.2The Obligors have the power to enter into, deliver and perform, and have
taken all necessary actions to authorise their entry into, delivery and
performance of this Agreement and the Facility Documents.     2.3No limit on the
powers of the Obligors will be exceeded as a result of the borrowing or granting
of security contemplated by this Agreement and the Facility Documents.     2.4No
litigation, arbitration or administrative proceedings are taking place, pending
or, threatened against it, any of its directors or any of its assets, which
might reasonably be expected to have a material adverse effect on their
respective business, assets or condition, or its ability to perform its
obligations under this Agreement and the Facility Documents.     2.5Each Obligor
warrants that it has no existing third party encumbrances including but not
limited to mortgages, guarantees, charges, liens or other encumbrances, trust
agreement, declaration of trust, or trust arising by operation of law over any
of its assets which are the subject of this Agreement and the Facility
Documents.     2.6Each Obligor warrants that all of its existing and pending
Intellectual Property (as defined and subject to the Security Agreements) is
registered, is in good standing, does not infringe any third party Intellectual
Property and that each Obligor respectively is in possession of all legal and
regulatory consents, licenses and permissions it requires to enable it to
satisfy its obligations under this Agreement and the Facility Documents.    
2.7The Borrower has delivered to the Lender a draft copy of its Annual Report on
Form 10-K to be filed pursuant to the Securities Exchange Act of 1934, as
amended (the “Exchange Act”) containing the following consolidated draft
financial statements of the Borrower and its subsidiaries (the “Draft Annual
Financial Statements”): (a) draft balance sheets as at December 31, 2019 and
2018; and (b) draft statements of operations, comprehensive loss, cash flow, and
stockholders’ equity as of December 31, 2019 and 2018. The Draft Annual
Financial Statements have been prepared in accordance with generally accepted
accounting principles consistently applied and are subject to final adjustments
and revisions, which the Borrower does not expect to be material, before being
filed with the Borrower’s Annual Report on Form 10-K under the Exchange Act for
the year ended December 31, 2019.     2.8The Borrower has delivered to the
Lender a draft copy of the following condensed interim consolidated financial
statements of the Borrower and its subsidiaries (the “Interim Financial
Statements”): (a) a balance sheet as at January 31, 2020: and (b) statements of
operations, comprehensive loss, cash flow, and stockholders’ equity as of
January 2020 and 2019. The Interim Financial Statements have been prepared in
accordance with generally accepted accounting principles consistently applied
and are subject to final adjustments and revisions, which the Borrower does not
expect to be material.

 

22

 

 



EXHIBIT A

 

THIS WARRANT HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR UNDER APPLICABLE STATE SECURITIES LAWS. THIS
WARRANT MAY NOT BE EXERCISED, SOLD, PLEDGED, HYPOTHECATED, TRANSFERRED OR
ASSIGNED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS, OR PURSUANT TO AN AVAILABLE
EXEMPTION FROM REGISTRATION. HEDGING TRANSACTIONS INVOLVING THIS WARRANT OR ANY
COMMON STOCK OR OTHER SECURITIES ISSUABLE UPON EXERCISE OF THIS WARRANT MAY NOT
BE CONDUCTED UNLESS IN COMPLIANCE WITH THE SECURITIES ACT.

 

VOID AFTER 5:00 P.M. NEW YORK TIME ON THE EXPIRATION DATE

 

Certificate No. Warrant to Purchase     Issue Date: [               ] [Insert
number of Shares]       Shares of Common Stock

 

AGEX THERAPEUTICS, INC.

 

COMMON STOCK PURCHASE WARRANTS

 

This certifies that, for value received, or its registered assigns (the
“Holder”), is entitled to purchase from AgeX Therapeutics, Inc., a Delaware
corporation (the “Company”), at a purchase price per share of [ ] Dollars and [
] cents ($[ ]) (the “Warrant Price”), [_____________ (_______)] shares of its
Common Stock, par value $0.0001 per share (the “Common Stock”). The number of
shares purchasable upon exercise of the Common Stock Purchase Warrants (the
“Warrants”) and the Warrant Price are subject to adjustment from time to time as
set forth in the Warrant Agreement referred to below. Outstanding Warrants not
exercised prior to 5:00 p.m., New York time, on the third anniversary of the
original issue date hereof (the “Expiration Date”) shall thereafter be void.

 

Subject to restriction specified in the Warrant Agreement, Warrants may be
exercised in whole or in part on or after the date hereof by presentation of
this Warrant Certificate with the Exercise Notice on the reverse side hereof
duly executed, and simultaneous payment of the Warrant Price (or as otherwise
set forth in Section 6.4 of the Warrant Agreement) at the principal office of
the Company (or if a warrant agent is appointed, at the principal office of the
warrant agent). Payment of the Warrant Price shall be made by bank wire transfer
to the account of the Company or by bank cashier’s check as provided in Section
3.1 of the Warrant Agreement. As provided in the Warrant Agreement, the Warrant
Price and the number or kind of shares which may be purchased upon the exercise
of the Warrant evidenced by this Warrant Certificate are, upon the happening of
certain events, subject to modification and adjustment.

 

23

 

 

This Warrant Certificate is issued under and in accordance with a Warrant
Agreement dated as of March [●], 2020 (the “Warrant Agreement”), and is subject
to the terms and provisions contained in the Warrant Agreement, to all of which
the Holder of this Warrant Certificate by acceptance of this Warrant Certificate
consents. A copy of the Warrant Agreement may be obtained by the Holder hereof
upon written request to the Company.

 

Upon any partial exercise of the Warrant evidenced by this Warrant Certificate,
there shall be issued to the Holder hereof a new Warrant Certificate in respect
of the shares of Common Stock as to which the Warrant evidenced by this Warrant
Certificate shall not have been exercised to the extent provided in the Warrant
Agreement. This Warrant Certificate may be exchanged at the office of the
Company (or the warrant agent, if appointed) by surrender of this Warrant
Certificate properly endorsed either separately or in combination with one or
more other Warrant Certificates for one or more new Warrant Certificates
evidencing the right of the Holder thereof to purchase the aggregate number of
shares as were purchasable on exercise of the Warrants evidenced by the Warrant
Certificate or Certificates exchanged. No fractional shares will be issued upon
the exercise of any Warrant, but the Company will pay the cash value thereof
determined as provided in the Warrant Agreement. This Warrant Certificate is
transferable at the office of the Company (or the warrant agent, if appointed)
in the manner and subject to the limitations set forth in the Warrant Agreement.

 

The Holder hereof may be treated by the Company, the warrant agent (if
appointed), and all other persons dealing with this Warrant Certificate as the
absolute owner hereof for any purpose and as the person entitled to exercise the
rights represented hereby, or to the transfer hereof on the books of the
Company, any notice to the contrary notwithstanding, and until such transfer on
such books, the Company (and the warrant agent, if appointed) may treat the
Holder hereof as the owner for all purposes.

 

Neither the Warrant nor this Warrant Certificate entitles any Holder to any of
the rights of a stockholder of the Company.

 

24

 

 

[This Warrant Certificate shall not be valid or obligatory for any purpose until
it shall have been countersigned by the warrant agent.]*

 

DATED:                       AGEX THERAPEUTICS, INC.         (Seal)   By:
                                      Title:             Attest:        
[COUNTERSIGNED:       WARRANT AGENT                 By:
                              ]*               Authorized Signature            
 

 

* To be part of the Warrant only after the appointment of a warrant agent
pursuant to the Warrant Agreement.

 

25

 

 

FORM OF EXERCISE NOTICE

 

(To be executed upon exercise of Warrant)

 

To AgeX Therapeutics, Inc.:

 

The undersigned hereby irrevocably elects to exercise the right of purchase
represented by the within Warrant Certificate for, and to purchase thereunder,
_______ shares of Common Stock, as provided for therein, and tenders herewith
payment of the Warrant Price in full in the form of a bank wire transfer to the
account of the Company or by bank cashier’s check in the amount of
$______________.

 

The undersigned hereby represents that (check any that apply):

 

☐ The undersigned is an “accredited investor” as defined in Rule 501 under the
Securities Act.

 

☐ The undersigned is not a “U.S. person” as defined in Rule 902 under the
Securities Act.

 

Please issue a certificate or certificates for such shares of Common Stock in
the name of, and pay any cash for any fractional share to:

 

____________________________________



(Please Print Name)

 

____________________________________



(Please Print Address)

 

____________________________________

(Social Security Number or

Other Taxpayer Identification Number)

 

____________________________________



(Signature)

 

NOTE: The above signature should correspond exactly with the name on the face of
this Warrant Certificate or with the name of the assignee appearing in the
assignment form below.

 

And, if said number of shares shall not be all the shares purchasable under the
within Warrant Certificate, a new Warrant Certificate is to be issued in the
name of said undersigned for the balance remaining of the share purchasable
thereunder, to the extent provided in the Warrant Agreement, less any fraction
of a share paid in cash.

 

26

 

 

ASSIGNMENT

 

(To be executed only upon assignment of Warrant Certificate)

 

For value received, _____________ hereby sells, assigns and transfers unto
_______________ the within Warrant Certificate, together with all right, title
and interest therein, and does hereby irrevocably constitute and appoint
_________________ attorney, to transfer said Warrant Certificate on the books of
the within-named Company, with full power of substitution in the premises.

 

Dated:___________________

 

_______________________________

(Signature)

 

  NOTE: The above signature should correspond exactly with the name on the face
of this Warrant Certificate.

 

27

 

